Citation Nr: 0825180	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  07-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include residuals of cold injury, including as due to germ 
warfare and mustard gas.

2.  Entitlement to service connection for pharyngitis. 

3.  Entitlement to service connection for vertigo, including 
as secondary to pharyngitis. 

4.  Entitlement to service connection for a heart disability, 
to include residuals of aortic valve replacement, including 
as secondary to pharyngitis.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis. 

7.  Entitlement to an initial compensable rating for rhinitis

8.  Entitlement to an initial compensable rating for hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for sinusitis (10%), rhinitis (0%), and 
bilateral hearing loss (0%), and denied service connection 
claims for a skin disability, pharyngitis, vertigo, a heart 
disability, and tinnitus.  

For good cause shown, a motion to advance this appeal on the 
Board's docket has been granted under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran did not exhibit a chronic skin disability in 
service and he does not have current skin disability, 
including that due to cold injury, germ warfare or mustard 
gas related to active duty.  

2.  The veteran did not exhibit chronic residuals of 
pharyngitis in service and a preponderance of the evidence is 
against a finding that he has chronic residuals of 
pharyngitis related to service. 

3.  The veteran did not exhibit vertigo in service and a 
preponderance of the evidence is against a finding that he 
has chronic disability exhibited by vertigo that is related 
to service. 

4.  The veteran did not exhibit a heart disability in service 
or within the first post service year and a preponderance of 
the evidence is against a finding that a heart disability is 
related to service. 

5.  Tinnitus is related to service. 

6.  Sinusitis is manifested by no more than three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, and/or six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  

7.  Rhinitis has not been manifested by greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

8.  The veteran has Level I hearing in the right ear and 
Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  Chronic skin disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

2.  Pharyngitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).  

3.  Vertigo was not incurred in or aggravated by service nor 
is it proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).  

4.  A heart disability, to include residuals of aortic valve 
replacement, was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and is not 
proximately due to a service-connected disability.  38 
U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 

6.  The criteria for an initial rating of 30 percent for 
sinusitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code (DC) 6511.  

7.  The criteria for an initial compensable rating for 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, DC 6522.  

8.  The criteria for an initial compensable rating for 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2006 and June 2006, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
February 2007, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

This appeal arises from the veteran's disagreement with the 
initial evaluations following the grant of service connection 
for sinusitis, rhinitis, and hearing loss.    Courts have 
held that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
October 2006 and November 2006, he was afforded formal VA 
examinations for his various disabilities.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Analysis

The veteran essentially claims that he has skin disability, 
pharyngitis, vertigo, heart disability, and tinnitus related 
to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Skin Disability 

The veteran contends that he has a skin disorder secondary to 
mustard gas exposure and/or germ warfare, or due to residuals 
of a cold injury.  

Service treatment records show that in January 1945, the 
veteran was seen for dermatitis, which was probably fungus in 
origin, in the groin.  In April 1945, chronic recurrent 
intertriginous dermatitis, cause undetermined, was noted.  On 
the examination at service discharge, the skin evaluation 
noted mild back acne and sebaceous cyst, left temporal 
region.  

Post service, the veteran was admitted for 18 days to the VA 
hospital in March 1962 for chronic furunculosis and verruca 
acuminate.  

In October 2006, the veteran was afforded a VA examination to 
determine the nature and etiology of any skin disability.  
Conditions tested for included dermatitis, eczema, 
leishmaniasis, lupus, dermatophytosis, bullous disorders, 
psoriasis, infections of the skin, cutaneous manifestations 
of collage vascular diseases, papulosquamous disorders and 
other skin conditions.  The veteran's claims folder, 
including medical records, was reviewed.  The examiner 
specifically examined for residuals of germ warfare, mustard 
gas and cold injury.  The diagnosis was pruritis without 
obvious lesions, dryness, or pustules.  The examiner noted 
that there was no obvious residual evidence of cold injury 
and that pruritis was not included on the list of the delayed 
sequela of disorders associated with cold injury.  Her 
conclusion that it was "as least as likely as not 50/50 
caused by or a result of his exposure to extreme cold" was 
an obvious typographical error, when the entire body of the 
report is taken into consideration.   

Based on the evidence, the Board finds that service 
connection is not warranted.  The veteran had skin problems 
in service, which appear to have been acute and transitory, 
and resolved without residual disability as there were no 
further complaints in the record.  Furthermore, the veteran 
does not currently have any skin disability other than 
pruritis, which has not been attributed to service, including 
any cold injury, germ warfare or mustard gas to which he may 
have been exposed.  There is no competent evidence rebutting 
the findings of the October 2006 VA examination report and a 
basis for granting benefits has not been demonstrated.  

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has pruritis related 
to service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Pharyngitis

Service treatment records show that in March 1943, the 
veteran complained of a sore throat.  He was diagnosed with 
acute bilateral follicular tonsillitis and admitted to the 
hospital for treatment.  It was noted that his condition 
improved and he was discharged after 10 days.  Subsequently, 
in March 1945 acute catarrhal nasopharyngitis which was cured 
was noted.  The examination report at service discharge noted 
acute tonsillitis under significant diseases.  However, the 
examiner noted that there were no abnormalities.    

There is no current evidence of pharyngitis or residuals 
thereof.  The October 2006 VA examination report, which was 
rendered in conjunction with review of the claims folder, 
noted that the veteran had an episode of pharyngitis and 
tonsillitis during his miliary service.  The examiner added 
that there did not appear to be a residual associated with 
that episode.

Based on the evidence, the Board finds that service 
connection is not warranted.  The veteran had pharyngitis in 
service.  However, any disability appears to have been acute 
and transitory, and resolved without residual disability as 
there were no further complaints in the record.  Furthermore, 
the veteran does not currently have pharyngitis or any 
residuals thereof.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has pharyngitis 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Vertigo

Service treatment records are silent for any complaints or 
findings of vertigo.  However, the veteran currently has 
vertigo as noted throughout the record.  The first indication 
of a disability was a May 2002 record from Bay Area Chest 
Physician which noted chronic dizziness.  It was not 
associated with a service-connected disability or to service.  

Based on the evidence, the Board finds that service 
connection for vertigo is not warranted.  While the veteran 
currently has vertigo, there is no competent medical evidence 
it is related to service.  The first indication of complaints 
related to vertigo was not until five decades after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Furthermore, there is no opinion 
which provides a nexus between service and current 
disability. 

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over five decades following service.  Thus, while there 
is current evidence of vertigo, there is no true indication 
that that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints of vertigo in service and 
the lack of diagnosis of the claimed disability until several 
decades post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      
 
The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has vertigo related 
to service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Heart Disability 

The veteran essentially claims that he has a heart 
disability, aortic valve replacement, secondary to 
pharyngitis.  

If a cardiovascular disability becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption does not apply in the present case 
as a heart disability did not manifest until many years after 
discharge, as discussed below.

Service medical are negative for any complaints or findings 
of a heart disability.  The examination at service discharge 
noted a normal cardiovascular evaluation.  Post-service 
treatment records show that in May 1998, the veteran had very 
mild mitral regurgiation, mild aortic insufficiency, moderate 
aortic stenosis, and severe double vessel coronary disease.  
In June 1998, he underwent aortic valve replacement.  The 
record shows that the veteran has been seen for his heart 
since that time.  

Based on the evidence, the Board finds that service 
connection is not warranted for a heart disability.  While 
the veteran currently has a heart disability, there is no 
competent medical evidence that it is related to service.  
Service treatment records are negative for a heart disability 
and the first indication of a heart disability was over 50 
years after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no competent medical opinion which 
provides a nexus between service or any service-connected 
disorder and current heart disability.  

Although VA afforded the veteran an examination in November 
2006, no etiology opinion as to any current heart disability 
was rendered.  The Board declines to obtain a medical nexus 
opinion with respect to the veteran's service connection 
claim because there is no evidence of pertinent disability in 
service or for over five decades following service.  Thus, 
while there is current evidence of a heart disability, there 
is no true indication that that a disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of complaints of a 
heart disability in service and the lack of diagnosis of the 
claimed disability until several decades post-service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      
 
The Board also notes that the veteran contends that vertigo 
and a heart disability are secondary to his pharyngitis.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Because pharyngitis 
has not been service connected, consideration for his service 
connection claims on a secondary basis to pharyngitis is not 
warranted. 

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has a heart 
disability related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Tinnitus

Service connection for certain chronic diseases, including 
tinnitus, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption does not apply as tinnitus 
did not manifest until many years after discharge, as further 
discussed below.  

Service treatment records, including the examination report 
at service discharge, are negative for any complaints or 
findings of tinnitus.  However, the veteran currently has 
tinnitus as noted in several records.  In November 2002, the 
veteran complained of tinnitus and in October 2006, the 
veteran indicated having intermittent tinnitus for many 
years.  

The veteran has been awarded service connection for bilateral 
hearing loss.  In granting service connection for hearing 
loss, the RO conceded acoustic trauma during the veteran's 
active service.  VA afforded the veteran an audiology 
examination in October 2006, in the report of which the 
examiner commented that high frequency tinnitus usually 
accompanied hearing loss as acoustic trauma produced the same 
kind of sensory hearing loss.  Resolving reasonable doubt in 
the veteran's favor, the veteran has tinnitus due to service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
sinusitis has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The veteran's sinusitis has been rated under DC 6511 which 
falls into the general rating formula for sinusitis.  A 10 
percent evaluation for one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, DC 6511.  A 30 percent evaluation is 
required when there are three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 50 percent evaluation is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id. 

The evidence includes a November 2005 VA treatment record 
noting the veteran's report of pain in both temples areas, 
pressure over sinuses, and thick nasal discharge with black 
spots and blood after nose blowing.  In December 2005, the 
veteran indicated having problems with his sinuses and in 
March 2006, throat postnasal discharge was noted.  In June 
2006, it was noted that the veteran was taking Amoxicillin 
for an infection.  

On VA examination in October 2006, the veteran complained of 
near constant front headaches, sneezing fits usually in the 
evening, discharge, and post-nasal drip but denied nasal 
obstruction or excessive bouts of epistaxis.  He indicated 
having a standing prescription for Amoxicillin.  On 
examination, the examiner noted that there was no external 
deformity of the nose or any sinus tenderness.  There was a 
fairly midline nasal septum, crusting and erythema in the 
nose.  There was no pus, polyps, or blood seen in the nose.  
The impression was sinusitis; the examiner noted that the 
veteran had symptoms and signs of chronic sinusitis 
documented with objective imaging studies and subjective 
symptoms.    

Resolving all doubt in the veteran's favor, the criteria for 
a 30 percent rating are nearly approximated.  The veteran 
complained of constant headaches, recurring sinusitis and 
took antibiotics regularly.  The VA examination confirmed 
evidence of crusting and outpatient clinic reports have noted 
treatment for sinusitis, which is confirmed by radiographic 
studies.  While the number of episodes is not accurately 
recorded in the file, the number and severity of 
manifestations more nearly match the criteria for a 30 
percent rating.  The criteria for a 50 percent rating are not 
met or nearly approximated.  The sinusitis has not required 
radical surgery or repeated surgeries, and there is not 
evidence of chronic osteomyelitis or near constant sinusitis 
with purulent discharge.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's sinusitis was more than 30 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Rhinitis

Since the initial grant of service connection, the veteran's 
rhinitis has been assigned a non-compensable rating.  The 
Board will thus consider entitlement to "staged ratings" in 
this case.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's rhinitis has been rated under DC 6522 for 
allergic or vasomotor rhinitis which provides a 10 percent 
rating for allergic rhinitis without polyps, but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522.  
A 30 percent rating is warranted for allergic rhinitis with 
polyps.  Id.  

A VA treatment record dated in December 2005 noted problems 
with his nose.  An August 2006 VA treatment record noted that 
the veteran's nose nares were pink without edema or exudate.  
On VA examination in October 2006, the veteran indicated that 
he did not have nasal obstruction.  As noted above, the 
examiner did not observe pus, polyps, or blood in the nose.

Based on the evidence, the Board finds that a compensable 
rating for rhinitis is not warranted.  There has been no 
showing of greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side to 
warrant a 10 percent rating.  See 38 C.F.R. § 4.97, DC 6522.    

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's rhinitis was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Since the initial grant of service connection, the veteran's 
hearing loss has been assigned a non-compensable rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI. See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

VA afforded the veteran an audiological examination in 
October 2006.  The following pure tone thresholds, in 
decibels, were recorded:  




HERTZ




1000
2000
3000
4000
RIGHT

30
40
55
60
LEFT

25
40
65
70

The average pure tone threshold for the right ear was 46.25 
decibels and the average pure tone threshold for the left ear 
was 50 decibels.  Speech discrimination was 92 percent in the 
right ear and 84 percent in the left ear.  The diagnosis was 
bilateral mild to severe sensorineural hearing loss.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 50 and 57 
is intersected with the line for 84 to 90 percent 
discrimination, the resulting designation is II for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and II for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under DC 6100.  
See 38 C.F.R. § 4.85(h).

Although the veteran unquestionably has hearing loss, it is 
not to a degree that warrants compensation.  The RO, in 
assigning an initial noncompensable rating, has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher evaluation.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's hearing loss was compensable.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

Finally, the veteran has not been hospitalized for his 
disabilities and no evidence suggests they prevented him from 
working.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

Service connection for a skin disability, to include 
residuals of cold injury, including as due to germ warfare 
and mustard gas is denied. 

Service connection for pharyngitis is denied. 

Service connection for vertigo, including as secondary to 
pharyngitis, is denied. 

Service connection for a heart disability, to include 
residuals of aortic valve replacement, including as secondary 
to pharyngitis, is denied.

Service connection for tinnitus is allowed.
 
An initial rating of 30 percent for sinusitis is allowed, 
subject to the regulations governing the award of monetary 
benefits.

An initial compensable rating for rhinitis is denied. 

An initial compensable rating for hearing loss is denied. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


